 

Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

MONTAGE RESOURCES CORPORATION

2019 LONG-TERM INCENTIVE PLAN

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) evidences an award
made as of _____ __, 20__ (the “Date of Grant”), by MONTAGE RESOURCES
CORPORATION, a Delaware corporation (the “Company”), to [INSERT EMPLOYEE NAME]
(“Employee”).

 

1.Award.  The Company hereby grants Employee an award (this “Award”) of [Insert
Stock Amount] Restricted Stock Units (the “Restricted Stock Units”).  Each
Restricted Stock Unit represents an unfunded and unsecured right to receive one
share of common stock, par value $0.01, of the Company (the “Stock”), plus an
additional amount pursuant to Section 4 hereof, subject to certain restrictions
and on the terms and conditions contained in this Agreement and the Montage
Resources Corporation 2019 Long-Term Incentive Plan (as it may be amended from
time to time, the “Plan”). A copy of the Plan is available upon request. Except
as provided below, to the extent that any provision of this Agreement conflicts
with the terms of the Plan, Employee acknowledges and agrees that those terms of
the Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.

 

2.Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(a)“Cause” means “Cause” as defined in the employment agreement between Employee
and the Company, or if “Cause” is not defined in such employment agreement or in
the absence of such employment agreement, “Cause” means the occurrence of any of
the following events, as reasonably determined by the Committee: (i) Employee’s
willful or continued failure to perform his or her material duties for the
Company; (ii) Employee’s conviction of a felony, or his or her guilty plea to or
entry of a nolo contendere plea to a felony charge; (iii) the willful or grossly
negligent engagement by Employee in conduct that is materially injurious to the
Company, financially or otherwise; or (iv) Employee’s breach of any material
term of the Company’s material written policies and material procedures, as in
effect from time to time.

 

(b)“Disability” means “Disability” as defined in the employment agreement
between Employee and the Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties for the Company and its
subsidiaries by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than twelve (12)
months.  Employee agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant

 

Restricted Stock Unit Award Agreement

Page 1 of 8

Date of Grant:  [______________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

to such reasonable requests as may be made by the Company from time to
time.  Any determination as to the existence of a Disability will be made by a
physician selected by the Company.

 

(c)“Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and the Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties, or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

 

(d)“Involuntary Termination” means Employee’s involuntary termination of
employment with the Company and its subsidiaries without Cause, or Employee’s
voluntary termination of employment with the Company and its subsidiaries for
Good Reason.

 

3.No Stockholder Rights.  The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a stockholder
of the Company before the date shares of Stock are actually issued to Employee
in settlement of this Award.  Employee’s rights with respect to the Restricted
Stock Units shall remain forfeitable at all times prior to the date on which
such rights become vested in accordance with Section 5 or 6 hereof.

 

4.Dividend Equivalents.  If the Company declares and pays an ordinary cash
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, Employee holds unvested Restricted Stock Units, then a
dividend equivalent equal to the per share amount of such dividend shall be
credited on all Restricted Stock Units underlying the Award and outstanding on
the record date for such dividend, such dividend equivalents to be payable in
cash without interest on the vesting date of the Restricted Stock Units on which
the dividend equivalents were credited and such payment shall be delivered in
accordance with the timing described in Section 7 hereof. Any such dividend
equivalents shall be subject to the same terms and conditions as the Restricted
Stock Units on which the dividend equivalents were credited.  Dividends and
distributions payable on Stock other than in cash will be addressed in
accordance with Section 10 hereof.

 

5.Vesting of Restricted Stock Units. Subject to Section 6 hereof, the Restricted
Stock Units will vest in three (3) installments on the dates1 and as set forth
in the table below; provided, that, Employee is continuously employed by the
Company or a subsidiary from the Date of Grant through the applicable vesting
date.  

 

Vesting Date

Number of Restricted Stock Units Vesting on such Vesting Date

Cumulative Number of Vested Restricted Stock Units on such Vesting Date

_____ __, 20__

 

 

_____ __, 20__

 

 

_____ __, 20__

 

 

 

1 

Anniversary date of Date of Grant.

 

Restricted Stock Unit Award Agreement

Page 2 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

 

Except as otherwise provided in Section 6 hereof, (a) Employee’s employment with
the Company and its subsidiaries for only a portion of the vesting period for
the Restricted Stock Units, even if a substantial portion, will not entitle
Employee to any proportionate vesting, and (b) all Restricted Stock Units that
are unvested as of the date of Employee’s termination of employment shall
immediately terminate and Employee will have no further rights to such unvested
Restricted Stock Units or the underlying shares of Stock.  Any Restricted Stock
Units that are vested as of the date on which Employee’s employment with the
Company and its subsidiaries terminates shall be settled in accordance with
Section 7 hereof.

 

6.Termination of Employment; Change of Control.

 

(a)Death or Disability. If Employee’s employment with the Company and its
subsidiaries terminates due to Employee’s death or Disability, then all of the
Restricted Stock Units granted pursuant to this Agreement shall immediately and
fully vest.

 

(b)Involuntary Termination of Employment.  If Employee incurs an Involuntary
Termination, then all of the Restricted Stock Units subject to this Award shall
immediately and fully vest.  

 

(c)Change of Control.  Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, the Company’s successor or the direct or indirect parent of
the surviving entity or the Company’s successor, fails to assume this Award or
substitute this Award with a substantially equivalent award, as determined by
the Compensation Committee as constituted immediately prior to the Change of
Control, then all of the Restricted Stock Units granted pursuant to this
Agreement shall immediately and fully vest.  

 

7.Settlement of Vested Restricted Stock Units.  

 

(a)General.  Subject to the terms of this Agreement, including without
limitation Section 14 hereof, the Company shall issue one share of Stock to
Employee or his or her beneficiary, as the case may be, as soon as practicable
following the date on which the underlying Restricted Stock Unit vests;
provided, however, that in no event will the issuance of such share of Stock be
deferred subsequent to March 15th of the year following the year in which such
Restricted Stock Unit vests.

 

(b)Transfer of Shares.  Any shares of Stock issued pursuant to this Agreement
shall be in book entry form registered in the name of Employee or his or her
beneficiary, as the case may be.  The value of any fractional vested Restricted
Stock Units shall be paid in cash at the time the Stock is issued to Employee in
connection with the settlement of the vested Restricted Stock Units.  The value
of the fractional Restricted Stock Units shall equal the percentage of a
Restricted Stock Unit represented by a fractional Restricted Stock Unit
multiplied by the Fair Market Value of the Stock.  The value of such shares of
Stock shall not bear any interest owing to the passage of time.

 

 

Restricted Stock Unit Award Agreement

Page 3 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

(c)Blackout Periods.  Employee acknowledges that, to the extent the event
triggering settlement of any vested Restricted Stock Units occurs during a
“blackout” period wherein certain employees, including Employee, are precluded
from selling shares of Stock, the Chief Executive Officer of the Company or his
or her designee retains the right, in his or her sole discretion, to defer the
issuance of the shares of Stock in settlement of such Restricted Stock Units;
provided, however, that the Chief Executive Officer (or his or her designee)
will not exercise this right to defer issuance if such shares of Stock are
specifically covered by a Rule 10b5-1 trading plan of Employee that causes such
shares of Stock to be exempt from any applicable blackout period then in
effect.  In the event the issuance of any shares of Stock is deferred hereunder
due to the existence of a blackout period, such shares of Stock will be issued
to Employee on or before the date that is ninety (90) days following the date on
which the shares of Stock were originally scheduled to be issued, but in no
event later than: (i) the fifth (5th) business day following the termination of
such blackout period or (ii) December 31 of the year in which the shares of
Stock were originally scheduled to be issued.  

 

8.Non-transferability of Award. The Restricted Stock Units granted hereunder may
not be sold, transferred, pledged, assigned, encumbered or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.
Following Employee’s death, any shares of Stock issuable to Employee in respect
of then-outstanding Restricted Stock Units will be issued to Employee’s legal
representative, at the time specified in Section 7 hereof.

 

9.Beneficiary Designation.  Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to receive any
shares of Stock issuable or cash payable hereunder to Employee following
Employee’s death at the time specified in Section 7 hereof.  Each designation
will revoke all prior designations, shall be in a form prescribed by the
Committee, and will be effective only when filed in writing with the Company
during Employee’s lifetime. In the absence of any such effective designation,
shares of Stock issuable in connection with Employee’s death shall be paid to
Employee’s surviving spouse, if any, or otherwise to Employee’s estate.

 

10.Adjustments in Respect of Restricted Stock Units. In the event there is any
change in the Stock by reason of any reorganization, recapitalization, stock
split, stock dividend, combination of shares or otherwise, the number of shares
associated with the Restricted Stock Units subject to this Agreement shall be
adjusted in the manner consistent with the adjustment provisions provided in
Section 3.07 of the Plan.

 

11.Effect of Settlement. Upon issuance of a share of Stock in settlement of a
Restricted Stock Unit, such Restricted Stock Unit shall be cancelled and
terminated.

 

12.Recoupment.  Notwithstanding any other provision herein, this Award and any
shares Stock that may be issued, delivered or paid in respect of this Award, as
well as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time.  In
addition, the Company may require Employee to deliver or otherwise repay to the
Company this Award and any shares of Stock delivered or paid in respect of this
Award, as well

 

Restricted Stock Unit Award Agreement

Page 4 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, if the Company reasonably determines
that during Employee’s employment with the Company or a subsidiary, or at any
time thereafter, Employee (a) has committed or engaged in a breach of
confidentiality, or an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information of the Company
or any of its subsidiaries; or (b) has materially breached any agreement to
which Employee is a party with the Company or any of its subsidiaries,
including, but not limited to, any non-competition or non-solicitation
agreement.

 

13.Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

 

14.Responsibility for Taxes.

 

(a)Employee Acknowledgements. Employee hereby acknowledges that, regardless of
any action taken by the Company or, if different, Employee’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax related items
related to Employee’s participation in the Plan and legally applicable to
Employee (“Tax-Related Items”) is and remains Employee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Employee
further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant of the Restricted Stock Units, the vesting and settlement of the
Restricted Stock Units, the delivery or sale of any shares of Stock and the
receipt of any dividends equivalents, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Employee’s liability for Tax-Related Items or achieve any
particular tax result.

 

(b)Withholding.

 

(i)Prior to the relevant taxable or tax withholding event, as applicable,
Employee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, Employee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by: (A) withholding from Employee’s wages or other cash
compensation paid to Employee by the Company and/or Employer; (B) causing
Employee to tender a cash payment; (C) withholding from the proceeds of the sale
of shares of Stock acquired on settlement of the Restricted Stock Units and sold
either through a voluntary sale or through a mandatory sale arranged by the
Company (on Employee’s behalf pursuant to this authorization without Employee’s
further consent); or (D) withholding a number of shares of Stock from the shares
of Stock issued or otherwise issuable to Employee in connection with the Award.

 

(ii)Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum

 

Restricted Stock Unit Award Agreement

Page 5 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

applicable rates, in which case Employee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
a number of shares of Stock, for tax purposes, Employee is deemed to have been
issued the full number of shares of Stock, notwithstanding that a number of the
shares of Stock is held back solely for the purpose of paying the Tax-Related
Items.

 

15.Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any subsidiary of the Company, or interfere in any
way with the rights of the Company or any subsidiary of the Company to terminate
Employee’s employment at any time.

 

16.No Liability for Good Faith Determinations. Neither the Company, the
Committee nor members of the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.

 

17.No Guarantee of Interests. The Committee and the Company do not guarantee the
Stock from loss or depreciation.

 

18.Company Records. Records of the Company or its subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

 

19.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

20.Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or Employee may
change, at any time and from time to time, by written notice to the other, the
address which it or he or she had previously specified for receiving notices.

 

 

Restricted Stock Unit Award Agreement

Page 6 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

The Company and Employee agree that any notices shall be given to the Company or
to Employee at the following addresses:

 

Company:  Montage Resources Corporation

Attn: General Counsel

122 W. John Carpenter Freeway, Suite 300

Irving, Texas 75039

 

Employee:  At Employee’s current address as shown in the Company’s records.

 

21.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

22.Successor. This Agreement shall be binding upon Employee, Employee’s legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

25.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder.  The Company may require Employee or
Employee’s legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

26.Amendment. This Agreement may be amended at any time unilaterally by the
Company; provided, however, that, notwithstanding anything in the Plan to the
contrary, no such amendment may adversely affect Employee’s rights under this
Agreement without the written consent of Employee, except to the extent the
Company believes in good faith that such amendment is desirable or necessary to
comply with applicable law, including, but not limited to, Section 409A of the
Code.

 

27.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.

 

 

Restricted Stock Unit Award Agreement

Page 7 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

28.Construction. It is intended that the terms of this Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

 

29.Agreement Respecting Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Restricted Stock Units except pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from registration
under the Securities Act (including Rule 144 promulgated thereunder).

 

30.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require Employee
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

31.No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of the Company until such time as Employee receives shares of Stock pursuant to
this Agreement.  Employee’s rights with respect to the Restricted Stock Units
shall remain forfeitable in accordance with this Agreement at all times prior to
the date on which Employee’s rights become fully vested in accordance with this
Agreement.

 

32.Electronic Delivery and Acknowledgement.  By Employee’s acceptance of this
Award, Employee is acknowledging that he or she has received and read,
understands and accepts all the terms, conditions and restrictions of this
Agreement and the Plan. The Company may, in its sole discretion, deliver any
documents related to this Award and this Agreement, or other awards that have
been or may be awarded under the Plan, by electronic means, including
prospectuses, proxy materials, annual reports and other related documents, and
the Company may, in its sole discretion, engage a third party to effect the
delivery of these documents on its behalf and provide other administrative
services related to this Award and the Plan. By Employee’s acceptance of this
Award, Employee consents to receive such documents by electronic delivery and to
the engagement of any such third party.

 

[Signature page follows.]

 

Restricted Stock Unit Award Agreement

Page 8 of 8

Date of Grant:  [__________]

 

[Insert Employee Name]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

 

MONTAGE RESOURCES CORPORATION:




By:

Name:  

Title:    

 

 

 

EMPLOYEE:

 

 

 

 

 

[Insert Employee Name]

 

 

{Signature Page to Restricted Stock Unit Award Agreement}

 